Citation Nr: 0633339	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for obstructive and restrictive lung disorder 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The veteran had active service from October 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
an obstructive and restrictive lung disorder secondary to 
asbestos exposure, assigning a 30 percent disability rating 
therefor.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the evaluation of the disability.  The 
appellant was provided with notice in a September 2002 letter 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  However, the 
veteran has not been provided with notice of the type of 
evidence necessary to establish an increased rating.

As an increased rating is the subject of the present appeal, 
on remand proper notice is required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
about what is necessary to establish a higher rating, 
including the rating criteria.  Such notice must be provided 
prior to the adjudication of this issue.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

Private medical records of doctor H. Levy, M.D., dated 
February 2002, a VA examination report dated August 2003, and 
a private medical report dated April 2004, reflect that the 
veteran's service-connected lung disorder was, during that 
period, moderate to severe in nature, with improvement shown 
upon bronchodilation.  A VA examination report dated May 2005 
reflects the veteran's use of oxygen at home, a severely 
reduced forced vital capacity, associated mild reduction in 
total lung capacity, and a severe diffusion defect.  While 
the diagnostic technician indicated that the veteran put 
forth a good effort during the test, the examiner noted that 
continued reduced lung capacity following bronchodilator 
therapy suggested a suboptimal patient effort or an adverse 
reaction to therapy.  Further, the diagnostic findings are 
interrupted by a blank, suggesting that relevant medical 
information was left out of the report.  Under the 
circumstances, the veteran should undergo further VA 
examination in order to determine the nature and severity of 
the service connected lung disorder.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected lung 
disorder.  The claims file should be 
provided to and reviewed by the 
examiner, and the examiner should 
indicate that the file was reviewed.  
Pulmonary function tests, including 
Forced Vital Capacity (FVC) and 
Diffusion Capacity of the Lung for 
Carbon Monoxide by the single Breath 
Method (DLCO(SB)) should be performed.  
The examiner is requested to reconcile 
any findings with Doctor H. Levy's 
February 2002 and April 2004 medical 
findings, as well as the August 2003 
and May 2005 VA examination reports and 
comment on patient effort during the 
testing.  A complete rationale for any 
opinion should be included.

2.	After completion of the indicated 
development, VA should readjudicate the 
veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a Supplemental Statement of 
the Case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

